Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 5/20/2022, in which, claim(s) 21-40 are pending.
Claim(s) 1-20 is/are cancelled.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/25/2020 and 10/25/2021, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed on 09/25/2020 is/are accepted by The Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21, 23, 25-28, 30, 32-25 and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (Pub. No.: US 2017/0201569 A1 - IDS; hereinafter Fu) in view of Kras (Pub. No.: US 2019/0173907 A1).
Regarding claims 21, 28 and 35, Fu discloses a device, comprising:
one or more memories (the memory and processor [Fu; ¶12]); and 
one or more processors to (the memory and processor [Fu; ¶12]): 
receive, from a first cloud domain, a first application resource tag and a first address associated with an application (Cloud A and Cloud B, receiving DCI with cloud based application, containing profiles and configuration resources associated with the cloud based application, which includes IP address, domain, ID of computer associating with the cloud based application [Fu; ¶77-79, 99-110; Figs. 11*, 7-9 and associated text]);
map the first application resource tag to a generic identifier based on one or more models (mapping the services to VM, configuration settings/rules to determine resources associated with the cloud based application, the models include IaaS, PaaS and SaaS [Fu; ¶33-36, 42, 101; Figs. 11*, 7-9 and associated text]);
receive, from a second cloud domain that is different than the first cloud domain, a second application resource tag and a second address associated with the application (the system includes different cloud domain, from cloud 1-N [Fu; ¶77-79, 112-136; Figs. 8 and associated text]); 
map the second application resource tag to the generic identifier based on the one or more models (mapping the services to VM, configuration settings/rules to determine resources associated with the cloud based application, the models include IaaS, PaaS and SaaS [Fu; ¶33-36, 42, 101; Figs. 11*, 7-9 and associated text]); and
 provide policy information and information indicating an action to the second cloud domain based on the generic identifier to permit the second cloud domain to perform the action (provide the policy setting to set cloud domain for executing the particular application [Fu; ¶137-145; Figs. 11*, 7-9 and associated text]).
Fu discloses the use of IaaS, PaaS and SaaS modeling, but not explicilty “artificial intelligence Models” per se; however, in a related and analogous art, Kras teaches this feature.
In particular, Kras teaches the use of Cloud base service, e.g., SaaS, PaaS, IaaS, including data and application resources information particularly towards applications on server/cloud and artificial intelligence models to define security and resources availability [Kras; ¶42-45, 169-213]. It would have been obvious before the effective filing date of the claimed invention to modify Fu in view of Kras with the motivation to easier and accurately mapping resources with application when using artificial intelligence models as well as detecting security issues.

Regarding claims 23 and 30, Fu-Kras combination discloses wherein, prior to mapping the first application resource tag to the generic identifier, the one or more processors are further to:
process the first application resource tag with one or more of: 
a natural language processing technique, 
a computational linguistics technique, or 
a text analysis technique to determine which application resource tags relate to the application and are to be mapped to the generic identifier (the translation is using language similar to application for recognition, including neural probabilistic language models [Kras; ¶44-45, 70-71]). The motivation to easier and accurately mapping resources with application when using artificial intelligence models as well as detecting security issues.

Regarding claims 25, 32 and 38, Fu-Kras combination discloses wherein the one or more processors are further to: 
dynamically determine that the application is present in the second cloud domain based on the second application resource tag and the second address associated with the application (each application profile includes information which devices the location of the application [Fu; figs. 3, 10-11 and associated text]).

Regarding claims 26, 33 and 39, Fu-Kras combination discloses wherein the one or more processors, when providing the policy information to the second cloud domain based on the generic identifier permit the second cloud domain to perform the action, are to: 
provide the policy information to permit the second cloud domain to perform one or more of the following: 
a security action to be applied to the application, a business action to be applied to the application, or a network action to be applied to the application (security rules [Fu; ¶78-79]).

Regarding claims 27, 34 and 40, Fu-Kras combination discloses wherein the first cloud domain or the second cloud domain includes: 
a public cloud domain, a private cloud domain, or a legacy data center domain (public-private cloud [Fu; ¶29]).

Claim(s) 22, 24, 29, 31 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu-Kras combination in view of Hao et al. (Pub. No.: US 2011/0090911 Al - IDS; hereinafter Hao).
Regarding claims 22, 29 and 36, Fu-Kras combination does not explicilty discloses wherein the one or more processors are further to:
associate a policy with the generic identifier and with the first address associated with the application to create a policy object, wherein the policy object includes a dynamic address group (DAG) identifier,
wherein the DAG identifier includes:
a source DAG identifier associated with a source address of the first address associated with the application, and a destination DAG identifier associated with destination address of the first address associated with the application; however, in a related and analogous art, Hao teaches this feature.
In particular, Hao teaches different policy control of application in clouds system using a combination of identifier such as MAC, VLAN IDs, and IP address both source and destinations [Hao; ¶14-19, 40-44, 61]. In combination of Fu in view of Hao, association a policy with application addresses is a mere implementation detail, as this information is required in any case to be able to provide the plurality of cloud domains with the policy. Storing this information in a policy object is a mere implementation detail for which the skilled person would choose, depending on the circumstances, without exercising inventive skill, in order to solve the problem posed.

Regarding claims 24, 31 and 37, Fu-Kras combination does not explicilty discloses wherein the one or more processors are further to:
associate a policy with the generic identifier and with the first address associated with the application to create a policy object,
wherein the policy object includes a dynamic address group (DAG) identifier, and 
associate the DAG identifier with the second address identifying the application in the second cloud domain, wherein the second address is an IP address; however, in a related and analogous art, Hao teaches this feature.
In particular, Hao teaches different policy control of application in clouds system using a combination of identifier such as MAC, VLAN IDs, and IP address both source and destinations [Hao; ¶14-19, 40-44, 61]. In combination of Fu in view of Hao, association a policy with application addresses is a mere implementation detail, as this information is required in any case to be able to provide the plurality of cloud domains with the policy. Storing this information in a policy object is a mere implementation detail for which the skilled person would choose, depending on the circumstances, without exercising inventive skill, in order to solve the problem posed.



Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAO Q HO/Primary Examiner, Art Unit 2432